Matter of Selena R.M. (Theresa M.K.) (2017 NY Slip Op 01209)





Matter of Selena R.M. (Theresa M.K.)


2017 NY Slip Op 01209


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-10644
 (Docket No. B-19850-13)

[*1]In the Matter of Selena R. M. (Anonymous). Catholic Guardian Services, petitioner-respondent; Theresa M. K. (Anonymous), also known as Theresa M. (Anonymous), also known as Theresa K. (Anonymous), appellant, et al., respondent.


Catherine S. Bridge, Staten Island, NY, for appellant.
Magovern & Sclafani, Mineola, NY (Joanna Roberson and Frederick J. Magovern of counsel), for petitioner-respondent.
Toba Beth Stutz, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of fact-finding and disposition of the Family Court, Queens County (Mary O'Donoghue, J.), dated October 2, 2015. The order, insofar as appealed from, after fact-finding and dispositional hearings, found that the mother permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child jointly to the Commissioner of Social Services of the City of New York and Catholic Guardian Services for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined, based on clear and convincing evidence, that the mother permanently neglected the subject child by failing to plan for her return after her placement in foster care (see Matter of Angel M.R.J. [Rachel R.], 124 AD3d 657, 657-658). Among other things, the mother failed to gain any insight into the reason the child was placed in foster care, failed to regularly take the child to therapy appointments or ensure that the child was given her medication when the child was in her care on a trial basis, and failed to engage in family therapy.  The record also demonstrates that the petitioner made diligent efforts to help the mother comply with her service plan, but that the mother failed to engage in the services to which she was referred (see Social Services Law § 384-b[7][a]; Matter of Angel M.R.J. [Rachel R.], 124 AD3d at 658). The court also properly determined that termination of the mother's parental rights was in the child's best interest (see Matter of Angel M.R.J. [Rachel R.], 124 AD3d at 658; Matter of Kaydance H.G. [Carmen M.], 122 AD3d 630, 631).
The mother's remaining contention is without merit (see Matter of Vaughn M.S. [Patricia C.S.], 144 AD3d 811, 813; Matter of Angel M.R.J. [Rachel R], 124 AD3d at 658).
BALKIN, J.P., HALL, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court